Life Series Funds Ticker Symbol International - - This prospectus should be read in conjunction with the variable annuity contract and/or life insurance policy prospectus that you purchase.These shares are available and are being marketed exclusively as a pooled funding vehicle for life insurance companies writing all types of variable annuity contracts and life insurance policies. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS MAY 1, 2013, SUPPLEMENTED AS OF AUGUST 1, 2013 This page intentionally left blank. TABLE OF CONTENTS THE FUND SUMMARY SECTION 1 International Fund 1 THE FUND IN GREATER DETAIL 6 International Fund 7 FUND MANAGEMENT IN GREATER DETAIL 10 SHAREHOLDER INFORMATION 12 How and when does the Fund price its shares? 12 How do I buy and sell shares? 13 Does the Fund pay compensation to intermediaries? 13 Can I exchange my shares for the shares of other Funds? 14 What are the Fund’s policies on frequent trading in the shares of the Fund? 14 What about dividends and other distributions? 15 What about taxes? 16 FINANCIAL HIGHLIGHTS 17 International Fund THE FUND SUMMARY SECTION INTERNATIONAL FUND Investment Objective:The Fund primarily seeks long-term capital growth. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.This table does not reflect the fees and expenses that are or may be imposed by the variable annuity contract or life insurance policy for which the Fund is an investment option.For information regarding those fees and expenses, please refer to the applicable variable annuity contract or life insurance policy prospectus.If those fees and expenses were included, the overall fees and expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses 0.19% Total Annual Fund Operating Expenses 0.94% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.The table below does not include the fees or expenses that are or may be imposed by the variable annuity contract or life insurance policy for which the Fund is an investment option.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years International Fund 1 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 41% of the average value of its whole portfolio. Principal Investment Strategies:The Fund primarily invests in a portfolio of common stocks and other equity securities of companies that are located outside of the United States.To a limited degree, the Fund may also invest in companies based in the United States. The Fund typically invests in the securities of medium to large size companies, but will also invest in smaller companies.The Fund’s holdings may be limited to the securities of 40 to 60 different issuers and may focus its investments in companies located in or tied economically to particular countries or regions.The Fund generally invests in securities that are traded in the foreign securities markets, though it may invest significantly in emerging or developing markets. The subadviser selects investments by screening a universe of stocks that meet its “quality growth” criteria, which include high return on equity and low to moderate leverage, among others.It then further narrows that universe by using a bottom-up stock and business analysis approach to identify companies whose businesses are highly profitable, have consistent operating histories and financial performance and enjoy possible long-term economic prospects.The subadviser also seeks to generate greater returns by investing in securities at a price below the company’s intrinsic worth. In making sell decisions, the subadviser considers, among other things, whether a security’s price target has been met, whether there has been an overvaluation of the issuer by the market, whether there has been a clear deterioration of future earnings power and whether, in the subadviser’s opinion, there has been a loss of long-term competitive advantage. The Fund may enter into spot currency trades (i.e., for cash at the spot rate prevailing in the foreign currency market) in connection with the settlement of transactions in securities traded in foreign currency. Principal Risks:You can lose money by investing in the Fund.Here are the principal risks of investing in the Fund: Market Risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment. Foreign Securities Risk.There are special risk factors associated with investing in foreign securities, including the risks of fluctuations in the exchange rates between the U.S. dollar and foreign currencies, potential political and economic instability, differing accounting and financial reporting standards or inability to obtain reliable financial information regarding a company’s financial condition, less stringent regulation and supervision of foreign securities markets, custodians and securities depositories, and potential restrictions in the flow of capital.The use of spot transactions does not reduce or eliminate these risks.To the extent the Fund invests a significant portion of its assets in securities of a single country or region, it is more likely to be affected by events or conditions of that country or region.As a result, it may be more volatile than a more geographically diversified fund. Emerging Markets Risk.The risks of investing in foreign securities are heightened when investing in emerging or developing markets.The economies and political environments of emerging or developing 2 countries tend to be more unstable than those of developed countries, resulting in more volatile rates of returns than the developed markets and substantially greater risk to investors. Liquidity Risk.The Fund is also susceptible to the risk that certain securities may be difficult or impossible to sell at the time and the price that the Fund would like.This risk is particularly acute in the case of foreign securities that are traded in smaller, less-developed or emerging markets. Mid-Size and Small-Size Company Risk.The market risk associated with the securities of mid- and small-size companies is generally greater than that associated with securities of larger companies because such securities tend to experience sharper price fluctuations than those of larger companies.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Limited Holdings Risk.The Fund’s assets may be invested in a limited number of issuers.This means that the Fund’s performance may be substantially impacted by the change in value of even a single holding. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The bar chart and table do not reflect fees and expenses that may be deducted by the variable annuity contract or variable life insurance policy through which you invest.If they were included, the returns would be less than those shown. On June 27, 2006, the Fund changed subadvisers and its investment objectives and strategies.The Fund’s past performance likely would have been different had it been following its current investment policies and investment strategies. 3 Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 19.05% (for the quarter ended June 30, 2009) and the lowest quarterly return was -19.25% (for the quarter ended September 30, 2008). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years International Fund 20.85% -0.24% 9.74% Morgan Stanley Capital International EAFE Index (Gross) (reflects no deduction for fees, expenses or taxes) 17.90% -3.21% 8.70% Morgan Stanley Capital International EAFE Index (Net) (reflects the deduction of foreign withholding taxes on dividends) 17.32% -3.69% 8.22% Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser and Vontobel Asset Management, Inc. (“Vontobel”) serves as the subadviser of the Fund. Portfolio Manager:Rajiv Jain, Managing Director and Portfolio Manager – International Equities for Vontobel, has served as Portfolio Manager of the Fund since 2006. 4 Purchase and Sale of Fund Shares: Investments in the Fund can only be made through a purchase of a variable annuity contract or life insurance policy for which the Fund is an investment option.You may wish to contact the issuing insurance company and/or refer to the applicable contract or policy prospectus for information on how to purchase and sell shares of the Fund. Tax Information:You will not be subject to federal income tax as the result of purchases or sales of Fund shares, Fund dividends, or other distributions by the Fund.However, there may be tax consequences associated with investing in the variable annuity contracts and life insurance policies.For information concerning federal income tax consequences for accountholders of such contracts or policies, accountholders should consult with the issuing insurance company and refer to the applicable contract or policy prospectus. Payments To Insurance Companies And Other Financial Intermediaries:The Fund and its related companies may make payments to an issuing insurance company, its affiliates, or other financial intermediaries for distribution and/or other services.These payments may be a factor that an insurance company considers in including the Fund as an underlying investment option for a variable annuity contract or life insurance policy.These payments may create a conflict of interest by influencing your financial representative or the insurance company or other financial intermediary to recommend the Fund over another investment.You may contact your financial representative or visit your insurance company’s or financial intermediary’s website for more information. 5 THE FUND IN GREATER DETAIL The following sections provide more information about the Fund’s investment objective, principal investment strategies and principal risks.The Fund is used solely as an underlying investment option for variable annuity contracts or life insurance policies.This means that you cannot purchase shares of the Fund directly, but only through the purchase of such contract or policy. The Fund’s investment objective is non-fundamental, which means that the Board of Trustees may change the investment objective of the Fund without shareholder approval.The Board may take such action when it believes that a change in the objective is necessary or appropriate in light of market circumstances or other events. 6 INTERNATIONAL FUND What are the International Fund’s objective, principal investment strategies and principal risks? Objective: The Fund primarily seeks long-term capital growth. Principal Investment Strategies: The Fund primarily invests in a portfolio of common stocks and other equity securities of companies that are located outside of the United States.To a limited degree, the Fund may also invest in companies based in the United States. The Fund typically invests in the securities of medium to large size companies, but will also invest in smaller companies.The Fund’s holdings may be limited to the securities of 40 to 60 different issuers.The Fund may invest significantly in emerging or developing markets such as India and Brazil, and may focus its investments in companies located in or tied economically to particular countries or regions. The subadviser selects investments for the Fund generally by screening a universe of stocks that meet its “quality growth” criteria, which include high return on equity and low to moderate leverage, among others.The subadviser then further narrows that universe by using a bottom-up stock and business analysis approach.The subadviser makes its assessments by examining companies one at a time, regardless of size, country of organization, place of principal business activity or other similar selection criteria. The subadviser seeks to invest in companies whose businesses are highly profitable, have consistent operating histories and financial performance and enjoy possible long-term economic prospects.The subadviser’s investment process also considers a company’s intrinsic value relative to its earnings power and market price.The subadviser believes that investing in these securities at a price that is below their intrinsic worth may generate greater returns for the Fund than those obtained by paying premium prices for companies currently in market favor. In determining which portfolio securities to sell, the subadviser focuses on the operating results of the companies, and not price quotations, to measure the potential success of an investment.In making sell decisions, the subadviser considers, among other things, whether a security’s price target has been met, whether there has been an overvaluation of the issuer by the market, whether there has been a clear deterioration of future earnings power and whether, in the subadviser’s opinion, there has been a loss of long-term competitive advantage. The Fund may enter into spot currency trades (i.e., for cash at the spot rate prevailing in the foreign currency market) in connection with the settlement of transactions in securities traded in foreign currency. The Fund reserves the right to take temporary defensive positions that are inconsistent with its principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, and information concerning the 7 Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: Market Risk: Because the Fund primarily invests in common stocks, it is subject to market risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.Stock markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when stock prices generally go down, referred to as “bear” markets. Foreign Securities Risk: There are special risk factors associated with investing in foreign securities.Some of these factors are also present when investing in the United States but are heightened when investing in non-U.S. markets, especially in smaller, less-developed or emerging markets.For example, fluctuations in the exchange rates between the U.S. dollar and foreign currencies may have a negative impact on investments denominated in foreign currencies by eroding or reversing gains or widening losses from those investments.The risks of investing in foreign securities also include potential political and economic instability, differing accounting and financial reporting standards or inability to obtain reliable financial information regarding a company’s balance sheet and operations and less stringent regulation and supervision of foreign securities markets, custodians and securities depositories.Funds that invest in foreign securities are also subject to higher commission rates on portfolio transactions, potentially adverse changes in tax and exchange control regulations and potential restrictions on the flow of international capital.The use of spot transactions does not reduce or eliminate these risks.Many foreign countries impose withholding taxes on income and gains from investments in such countries, which the Fund may not recover.To the extent the Fund invests a significant portion of its assets in securities of a single country or region at any time, it is more likely to be affected by events or conditions of that country or region.As a result, it may be more volatile than a more geographically diversified fund. Emerging Markets Risk: The risks of investing in foreign securities are heightened when the securities are traded in emerging or developing markets.The economies and political environments of emerging or developing countries tend to be more unstable than those of developed countries, resulting in more volatile rates of returns than the developed markets and substantially greater risk to investors. Liquidity Risk: The Fund is also susceptible to the risk that certain securities may be difficult or impossible to sell at the time and the price that the Fund would like.As a result, the Fund may have to lower the price on certain securities that it is trying to sell, sell other securities instead or forego an investment opportunity, any of which could have a negative effect on Fund management or performance.This risk is particularly acute in the case of foreign securities that are traded in smaller, less-developed or emerging markets. 8 Mid-Size and Small-Size Company Risk: The market risk associated with stocks of mid- and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.The additional volatility associated with mid-to-small-size company stocks is attributable to a number of factors, including the fact that the earnings of such companies tend to be less predictable than those of larger, more established companies.Mid-to-small-size company stocks are also not as broadly traded as stocks of larger companies.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Limited Holdings Risk: The Fund’s assets may be invested in a limited number of issuers.This means that the Fund’s performance may be substantially impacted by the change in value of even a single holding.The price of a share of the Fund can therefore be expected to fluctuate more than a fund that invests in substantially more companies.Moreover, the Fund’s share price may decline even when the overall market is increasing.Accordingly, an investment in the Fund may therefore entail greater risks. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 9 FUND MANAGEMENT IN GREATER DETAIL The Adviser. First Investors Management Company, Inc. (“FIMCO” or “Adviser”) is the investment adviser to the Fund.FIMCO has been the investment adviser to the First Investors Family of Funds since 1965.Its address is 55 Broadway, New York, NY 10006.As of December 31, 2012, FIMCO served as investment adviser to 39 mutual funds or series of funds with total net assets of approximately $8.2 billion.FIMCO supervises all aspects of the Fund’s operations. For the fiscal year ended December 31, 2012, FIMCO received advisory fees of 0.75% of the average daily net assets for the Fund. The Subadviser. Vontobel Asset Management, Inc. (“Vontobel”) serves as the investment subadviser of the International Fund.Vontobel has discretionary trading authority over all of the Fund’s assets, subject to continuing oversight and supervision by FIMCO and the Fund’s Board of Trustees.Vontobel is located at 1540 Broadway, New York, NY 10036.Vontobel is a wholly-owned and controlled subsidiary of Vontobel Holding AG, a Swiss bank holding company, having its registered offices in Zurich, Switzerland.Vontobel acts as the subadviser to five series of a Luxembourg investment fund that accepts investments from non-U.S. investors only and that was organized by an affiliate of Vontobel.Vontobel has provided investment advisory services to mutual fund clients since 1990.As of December 31, 2012, Vontobel managed approximately $35 billion in assets. Rajiv Jain, Managing Director and Portfolio Manager – International Equities for Vontobel, has served as Portfolio Manager of the International Fund since 2006 and also serves as a Portfolio Manager for another First Investors Fund.Mr. Jain joined Vontobel in 1994 as an equity analyst and associate manager of its international equity portfolios. Other Information. The Statement of Additional Information provides additional information about each portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of securities in the Fund. Descriptions of the factors considered by the Board of Trustees in considering the approval of the Advisory and Subadvisory Agreements for the International Fund are available in the Fund’s Semi-Annual Report for the period ended June 30, 2012. The Fund has received an exemptive order from the Securities and Exchange Commission (“SEC”), which permits FIMCO to enter into new or modified subadvisory agreements with existing or new subadvisers without approval of the Fund’s shareholders but subject to the approval of the Fund’s Board of Trustees and certain other conditions.FIMCO has ultimate responsibility, subject to oversight by the Fund’s Board of Trustees, to oversee the subadvisers and recommend their hiring, termination and replacement.In the event that a subadviser is added or modified, the prospectus will be supplemented. The Adviser is registered as an investment adviser under the Investment Advisers Act of 1940.First Investors Life Series Funds, on behalf of the Fund, has claimed an exemption from registration with the Commodity Futures Trading Commission (“CFTC”) as a commodity pool operator under the Commodity Exchange Act (“CEA”) and the Adviser is exempt from registration as a commodity trading advisor under CFTC Regulation 4.14(a)(8). The following is information about the indices that are used by the Fund in the Average Annual Total Returns tables which are located in the “The Fund Summary Section” of this prospectus: 10 nThe Morgan Stanley Capital International EAFE Index (Gross) and the Morgan Stanley Capital International EAFE Index (Net) are free float-adjusted market capitalization indices that measure developed foreign market equity performance, excluding the U.S. and Canada.The Morgan Stanley Capital International EAFE Index (Gross) is calculated on a total-return basis with maximum possible dividend reinvestment (before taxes).The Morgan Stanley Capital International EAFE Index (Net) is calculated on a total-return basis with net dividends reinvested after deduction of foreign withholding taxes.These indices are unmanaged and not available for direct investment. 11 SHAREHOLDER INFORMATION How and when does the Fund price its shares? The share price (which is called “net asset value” or “NAV” per share) for the Fund is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) each day that the NYSE is open (“Business Day”).Shares of the Fund will not be priced on the days on which the NYSE is closed for trading, such as most national holidays and Good Friday.In the event that the NYSE closes early, the share price will be determined as of the time of the closing.To calculate the NAV, the Fund first values its assets, subtracts its liabilities, and then divides the balance, called net assets, by the number of shares outstanding.The Fund, generally values its investments based upon their last reported sale prices, market quotations, or estimates of value provided by a pricing service as of the close of trading on the NYSE (collectively, “current market values”).Debt obligations with maturities of 60 days or less are valued at amortized cost. If current market values for investments are not readily available, are deemed to be unreliable, or do not appear to reflect significant events that have occurred prior to the close of trading on the NYSE, the investments may be valued at fair value prices as determined by the investment adviser of the Fund under procedures that have been approved by the Board of Trustees of the Fund.The Fund may fair value a security due to, among other things, the fact that: (a) a pricing service does not offer a current market value for the security; (b) a current market value furnished by a pricing service is believed to be stale; (c) the security does not open for trading or stops trading and does not resume trading before the close of trading on the NYSE, pending some corporate announcement or development; or (d) the security is illiquid or trades infrequently and its market value is therefore slow to react to information.In such cases, the Fund’s investment adviser will price the security based upon its estimate of the security’s market value using some or all of the following factors: the information that is available as of the close of trading on the NYSE, including issuer-specific news;general market movements;sector movements; or movements of similar securities. Foreign securities are generally priced based upon their market values as of the close of foreign markets in which they principally trade (“closing foreign market prices”).Foreign securities may be priced based upon fair value estimates (rather than closing foreign market prices) provided by a pricing service when price movements in the U.S. subsequent to the closing of foreign markets have exceeded a pre-determined threshold, when foreign markets are closed regardless of movements in the U.S. markets, or when a particular security is not trading at the close of the applicable foreign market.The pricing service, its methodology or threshold may change from time to time.Foreign securities may also be valued at fair value prices as determined by the investment adviser in the event that current market values or fair value estimates from a pricing service are not available. In the event that a security, domestic or foreign, is priced using fair value pricing, the Fund’s value for that security is likely to be different than the security’s last reported market sale price or quotation.Moreover, fair value pricing is based upon opinions or predictions on how events or information may affect market prices.Thus, different investment advisers may, in good faith and using reasonable procedures, conclude that the same security has a different fair value.Finally, the use of fair value pricing for one or more securities held by the Fund could cause the Fund’s net asset value to be materially 12 different than if the Fund had employed market values in pricing its securities. Because foreign markets may be open for trading on days that the U.S. markets are closed, the values of securities held by the Fund may fluctuate on days that the Fund is not open for business and may result in the Fund’s portfolio investment being affected on days when shareholders are unable to purchase or redeem shares. How do I buy and sell shares? You cannot invest directly in the Fund.Investments in the Fund may only be made through a purchase of a variable annuity contract (“contract”) or life insurance policy (“policy").The Fund offers its shares, without a sales charge, only for purchase by insurance companies for allocation to their separate accounts (the “Separate Accounts”).Shares are purchased by the Separate Accounts at the Fund’s NAV next computed after an insurance company receives the premium payment.The Fund continuously offers its shares at a price equal to the Fund’s NAV per share.Initial and subsequent payments allocated to the Fund are subject to the limits applicable to an insurance company’s variable annuity contracts and life insurance policies. Insurance companies redeem shares of the Fund to make benefit and surrender payments under the terms of the variable annuity contracts and life insurance policies.Redemptions are processed on each Business Day and are effected at the Fund’s NAV next computed after the insurance company receives a surrender request in acceptable form and in good order.Payment for redeemed shares will be made promptly, but in no event later than seven days after the Fund’s receipt of a redemption request that is in good order.The Fund reserves the right to suspend or postpone redemptions as permitted by applicable law. The Fund or Funds that are available to you depend upon which contract or policy you have purchased.For additional information about how to buy or sell a contract and/or policy and the Funds that are available for the contract or policy you own or are considering, please refer to the prospectus used in connection with the issuance of the contract or policy. Does the Fund pay compensation to intermediaries? FIMCO and/or its affiliates (collectively, “FIMCO”) may make payments for marketing and promotional services by insurance companies or their affiliates or other financial intermediaries that offer the Fund as an underlying investment option for their variable annuity contracts or life insurance policies.In addition, FIMCO and the Funds may make payments to these insurance companies and their affiliates and other financial intermediaries for administrative, shareholder and related services.Payments that may be made by FIMCO are often referred to as “revenue sharing payments.”The level of such payments may be based on factors that include, without limitation, differing levels or types of services, the expected level of assets or sales of shares, and other factors.Revenue sharing payments are paid by FIMCO from its own resources.Because revenue sharing payments are paid by FIMCO, and not the Fund, the amount of any revenue sharing payments is determined by FIMCO. Payments may be based on current or past sales of shares of the Fund through the variable annuity contracts and life insurance policies offering the Fund as an investment option, current or historical Fund assets, or a flat fee for specific services provided.In some circumstances, such payments may create an incentive for an insurance company or its affiliates to recommend a particular variable annuity contract or life insurance policy for which the Fund is an underlying investment option, rather than recommend another 13 investment option offered under a particular contract or policy.You may contact your insurance provider for details about revenue sharing payments it may pay or receive. Can I exchange my shares for the shares of other Funds? An exchange involves the redemption of shares of the Fund and the purchase of shares of another mutual fund that is an investment option under your variable annuity contract or life insurance policy.Please consult the prospectus for your variable annuity contract or life insurance policy for more information regarding exchange privileges. What are the Fund’s policies on frequent trading in the shares of the Fund? The Fund is designed for long-term investment purposes and it is not intended to provide a vehicle for frequent trading.The Board of Trustees of the Fund has adopted policies and procedures to detect and prevent frequent trading in the shares of the Fund.These policies and procedures apply uniformly to all accounts.However, the ability of the Fund to detect and prevent frequent trading in certain accounts, such as omnibus accounts, is limited. It is the policy of the Fund to decline to accept any new account that the Fund has reason to believe will be used for market timing purposes, based upon the amount invested, the Fund or Funds involved, and the background of the shareholder or broker-dealer involved.Alternatively, the Fund may allow such an account to be opened if it is provided with written assurances that the account will not be used for market timing. It is the policy of the Fund to monitor activity in existing accounts to detect market-timing activity.The criteria used for monitoring differ depending upon the type of account involved.The Fund may reject, without any prior notice, any purchase or exchange transaction if the Fund believes that the transaction is part of a market timing strategy.The Fund also reserves the right to reject exchanges that in the Fund’s view are excessive, even if the activity does not constitute market timing. Exchange privileges among underlying investment options are governed by the terms of a variable annuity contract or life insurance policy.A variable annuity contract or life insurance policy may not limit the number of exchanges among the available underlying investment options that a contract or policy owner may make.The terms of these contracts and policies, the presence of insurance companies as intermediaries between a Fund and a contract or policy owner, the utilization of separate accounts by insurance companies and other factors, such as state insurance laws, may limit the Fund’s ability to detect and deter market timing. If the Fund rejects an exchange because it is believed to be part of a market timing strategy or otherwise, neither the redemption nor the purchase side of the exchange will be processed.Alternatively, the Fund may restrict exchange activity that is believed to be part of a market timing strategy or refuse to accept exchange requests via telephone, or any other electronic means. FIMCO expects all insurance companies that offer the Fund as an investment option under their variable contracts and/or policies to make reasonable efforts to identify and restrict the frequent trading activities of variable contract and/or policy owners indirectly investing in the Fund.FIMCO will seek full cooperation from an insurance company offering the Fund as an investment option under its variable contracts or policies to identify any underlying contract or policy owner suspected of market timing. In certain circumstances, the Fund may rely upon the policy of an insurance company to deter frequent or excessive trading if FIMCO believes that the policy of such insurance 14 company is reasonably designed to detect and deter transactions that are not in the Fund’s best interest.An insurance company's policy relating to frequent or excessive trading may be more or less restrictive than the Fund's policies, may permit certain transactions not permitted by the Fund's policies, or prohibit transactions not subject to the Fund's policies.FIMCO may accept undertakings from an insurance company to enforce frequent or excessive trading policies on behalf of the Fund that provide a substantially similar level of protection for the Fund against such transactions. There is no assurance that the Fund’s or an insurance company’s policies and procedures will be effective in limiting frequent and excessive trading in all cases.For example, FIMCO may not be able to effectively monitor, detect or limit frequent or excessive trading by underlying contract or policy owners that occurs through insurance company separate accounts.If FIMCO has reason to suspect that frequent or excessive trading is occurring at the Separate Account level.FIMCO will contact the insurance company to request underlying contract holder activity.If frequent or excessive trading is identified, FIMCO will take appropriate action. To the extent that the policies of the Fund are not successful in detecting and preventing frequent trading in the shares of the Fund, frequent trading may: (a) interfere with the efficient management of theFund by, among other things, causing the Fund to hold extra cash or to sell securities to meet redemptions; (b) increase portfolio turnover, brokerage expenses, and administrative costs; and (c) harm the performance of the Fund, particularly for long-term shareholders who do not engage in frequent trading. The risks of frequent trading include the risk of time zone arbitrage.Time zone arbitrage occurs when shareholders attempt to take advantage of the fact that the valuation of foreign securities held by the Fund may not reflect information or eventsthat have occurred after the close of the foreign markets on which such securities principally trade but before the close of the NYSE.To the extent that these policies are not successful in preventing a shareholder from engaging in time zone arbitrage, it may cause dilution in the value of the shares held by other shareholders. The risk that investors may attempt to take advantage of the fact that stocks of small-size and/or mid-size companies may trade infrequently and thus their prices may be slow to react to information.To the extent that these policies are not successful in preventing a shareholder from engaging in market timing, it may cause dilution in the value of the shares held by other shareholders. The Fund’s policies on frequent trading are separate from any insurance company’s policies and procedures applicable to variable annuity contract or life insurance policy owner transactions.The variable annuity contract or life insurance policy prospectus may contain a description of the insurance company’s policies and procedures with respect to excessive or frequent trading.You may wish to contact the insurance company to determine the policies applicable to your account. What about dividends and other distributions? To the extent that the Fund has net investment income, it will declare and pay, on an annual basis, dividends from net investment income.The Fund will declare and distribute any net realized capital gains on an annual basis, usually after the end of its taxable year. All distributions will be reinvested in shares of the Fund unless we are informed by an insurance company that they should be paid out in cash.Insurance companies will be informed about the amount and character of distributions from the Fund for federal income tax purposes. 15 What about taxes? You will not be subject to federal income tax as the result of purchases or sales of Fund shares, or Fund dividends, or other distributions by the Fund.However, there are tax consequences associated with investing in the variable annuity contracts and life insurance policies.Please see the prospectus used in connection with the issuance of the contract or policy. 16 FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand the financial performance of the Fund for the years indicated.The following tables set forth the per share data for each fiscal year ended December 31, except as otherwise indicated.Certain information reflects financial results for a single Fund share.The total returns in the tables represent the rates that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and other distributions).The information has been audited by Tait, Weller & Baker LLP, an independent registered public accounting firm, whose report, along with the Fund’s financial statements, is included in the Fund’s Statement of Additional Information, which is available for free upon request and on our website at www.firstinvestors.com. 17 FIRST INVESTORS LIFE SERIES FUNDS Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions International † The effect of fees and charges incurred at the separate account level are not reflected in these performance figures.If they were included, the performance figures would be less than shown. a The ratios do not include a reduction of expenses from brokerage service arrangements. 18 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return† (%) Net Assets at End of Year (in Millions) Ratio to Average Net Assets Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Expenses Before Fee Creditsa (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) International N/A N/A N/A N/A 53 N/A N/A 35 N/A N/A 32 N/A N/A 41 19 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. LIFE SERIES FUNDS International For more information about the Fund, the following documents are available for free upon request: Annual/Semi-Annual Reports (Reports): Additional information about the Fund’s investments is available in the Fund’s annual and semi-annual reports to shareholders.In the Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. Statement of Additional Information (SAI): The SAI provides more detailed information about the Fund and is incorporated by reference into this prospectus. To obtain free copies of the Reports and the SAI or to obtain other information, you may visit our website at: www.firstinvestors.comor contact the Fund at: Administrative Data Management Corp. Raritan Plaza I Edison, NJ08837-3620 Telephone:1 (800) 423-4026 You can review and copy Fund documents (including the Reports and the SAI) at the Public Reference Room of the SEC in Washington, D.C.You can also obtain copies of Fund documents after paying a duplicating fee (i) by writing to the Public Reference Section of the SEC, Washington, D.C. 20549-1520 or (ii) by electronic request at publicinfo@sec.gov.To find out more, call the SEC at 1 (202) 551-8090.Text-only versions of Fund documents can be viewed online or downloaded from the EDGAR database on the SEC’s Internet website at http://www.sec.gov. (Investment Company Act File No. 811-04325)
